                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF MISSOURI

MELISSA HARRIS,                                          )
                                                         )
                             Plaintiff,                  )
                                                         )     Case No.:
v.                                                       )
                                                         )
ALLIED PROPERTY & CASUALTY                               )
INSURANCE COMPANY,                                       )
                                                         )
                             Defendant.                  )

                                             NOTICE OF REMOVAL
          COMES NOW Defendant, Allied Property & Casualty Insurance Company (“Defendant”),

by and through its counsel of record, and pursuant to 28 U.S.C. §§ 1441 and 1446, and 28 U.S.C.

§ 1332, hereby removes this action from the Circuit Court of Jackson County, Missouri, based on

the following grounds:

          1.       Defendant has been named in a civil action brought in the Circuit Court of Jackson

County, Missouri, assigned Case Number 2016-CV18420. A copy of the Petition was served on

Defendant through the Director of the Department of Insurance on October 2, 2020 and is attached

as Exhibit 1. The claims against Defendant are for Count I - Underinsured Motorist Claim and

Count II - Vexatious Refusal to Pay arising from a motor vehicle accident. (Exhibit 1 at pages 2

and 5.)

          2.       This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b), in that it was

filed within 30 days of service on this defendant.

          3.       Removal is proper under 28 U.S.C. §§ 1332, 1441 and 1446 because there is

complete diversity of citizenship and the matter in controversy exceeds the sum or value of

$75,000.00 exclusive of interest and costs, as follows:




F:\WPDOCS\105\105.136\Pleadings\Notice of Removal.docx
               Case 4:20-cv-00871-DGK Document 1 Filed 10/29/20 Page 1 of 3
            a. Diversity of Citizenship. Plaintiff is a resident and citizen of Missouri. (Exhibit

1, at paragraph 1.) Defendant is an Iowa company and not a resident of Missouri. (Id., at

paragraphs 2 and 5.)

            b. Amount in Controversy. The matter in controversy exceeds the sum or value of

Seventy-Five Thousand Dollars ($75,000.00) exclusive of interests and costs, in that Plaintiff

asserts her policy, issued by Defendant, included per person underinsured benefits of $100,000.00

(Ex. 1 at paragraph 15) and she seeks damages for serious, permanent, and physical bodily injuries

to her head, neck, and back, past and future medical expenses, past and future loss of income, pain

and suffering, statutory damages, and attorney’s fees. (Id., at paragraphs 17-23, 31, and Prayer

following paragraph 31.) The amount in controversy, for purposes of diversity jurisdiction in

federal court, can be satisfied by combining the damages of Plaintiff's underlying claim(s) with

the amount sought in statutory penalties for vexatious refusal. Normally, attorney's fees cannot be

included, but since Missouri’s vexatious refusal statute is punitive in nature and the punitive

damages awarded include attorney's fees, the fees may be considered in determining whether the

amount in controversy exceeds $75,000. West County Motor Co. v. Talley, Not Reported in

F.Supp.2d, 2011 WL 4478826 (E.D. Mo. 2011), citing Allison v. Security Benefit Life Ins. Co.,

980 F.2d 1213, 1215 (8th Cir.1992) (punitive damages); Capitol Indem. Corp. v. Miles, 978 F.2d

437, 438 (8th Cir.1992).

       4.      Defendant will file its Answer to Plaintiff’s Petition within seven days after filing

this Notice of Removal, pursuant to F.R.C.P. 81(c).

       5.      The Notice of Filing Removal to Federal Court, which is being filed with the Circuit

Court of Jackson County, Missouri is attached hereto as Exhibit 2.




                                        2
            Case 4:20-cv-00871-DGK Document 1 Filed 10/29/20 Page 2 of 3
                                                   Respectfully submitted,
                                                   FRANKE SCHULTZ & MULLEN, P.C.




                                                   NIKKI E. CANNEZZARO               #49630
                                                   JANETTE C. GADDIE                 #63487
                                                   8900 Ward Parkway
                                                   Kansas City, Missouri 64114
                                                   (816) 421-7100 (Telephone)
                                                   (816) 421-7915 (Facsimile)
                                                   ncannezzaro@fsmlawfirm.com
                                                   Attorney for Defendant Allied Property &
                                                   Casualty Insurance Company


                                CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing has been electronically filed, and
through the Court’s CM/ECF system, a copy will be served electronically on this 29th day of
October, 2020 to:


WOODS LAW KC, LLC
Aaron N. Woods MO #36832
3500 NE Ralph Powell Road, Suite A
Lee's Summit, Missouri 64064
816-398-7877
Fax: 816-398-7867
aaron@woodslawkc.com
Attorney for Plaintiff




                                                   ________________________________
                                                   Attorney for Defendant Allied Property
                                                   & Casualty Insurance Company




                                      3
          Case 4:20-cv-00871-DGK Document 1 Filed 10/29/20 Page 3 of 3
